Citation Nr: 0122536	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  99-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than June 10, 1999 
for a 10 percent evaluation for service-connected hearing 
loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO decision which, 
pursuant to a December 1998 Board decision, granted service 
connection for bilateral hearing loss.  A 0 percent 
(noncompensable) evaluation was initially assigned.  The 
veteran disagreed with the assigned evaluation and appealed.  
Following a June 2000 Board Remand for further development 
and consideration of recently enacted criteria, the RO 
increased the rating for his hearing loss disability to 10 
percent disabling, effective June 10, 1999.  The veteran 
disagreed with the assigned effective date and initiated the 
instant appeal.  


FINDINGS OF FACT

1.  The veteran filed his initial application for service 
connection for hearing loss on July 2, 1996.  

2.  In a January 1999 decision, service connection for 
bilateral hearing loss was granted with a 0 percent 
evaluation, effective July 2, 1996, the date of his initial 
claim.  

3.  In March 2001, the RO increased the rating for bilateral 
hearing loss to 10 percent disabling, effective June 10, 
1999, the enactment date for the amended criteria pertaining 
to hearing loss.  

4.  There was no legal basis for the assigned 10 percent 
rating prior to the change in the rating criteria, which are 
more favorable to the veteran.



CONCLUSION OF LAW

The criteria for an effective date earlier than June 10, 1999 
for a 10 percent evaluation for bilateral hearing loss have 
not been met.  38 U.S.C.A. § 5110 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.114, 3.400 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became law.  This law 
removed the well-grounded claim requirement for the VA's 
assistance in development of claims.  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  In this 
regard, as to the issue considered herein, it is concluded 
that the requirements of the VCAA have been satisfied.  After 
reviewing the case, the Board concludes that all appropriate 
notice has been provided, and it does not appear that an 
additional examination is indicated.  The veteran has been 
notified of the matters needed to establish entitlement to 
the benefit requested.  There has been no indication that 
there is any evidence that could or should be obtained that 
would alter the outcome in this case.  As such, the Board 
will proceed to the merits of the case.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) 
provides otherwise by stating that the effective date of an 
award of increased compensation "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1), 
except as provided in paragraph (o)(2), the effective date is 
"date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  See also VAOPGCPREC 
12-98 (1998).  

It is otherwise provided that the effective date of an award 
or increase, where there is a change of law or Department of 
Veterans Affairs regulation, will be in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  38 C.F.R. § 3.114.

The veteran contends, in essence, that he is entitled to an 
effective date earlier than June 10, 1999, for assignment of 
a 10 percent rating for bilateral hearing loss.  
Specifically, he maintains that a compensable evaluation 
should have been granted on July 2, 1996, when he initially 
filed a claim for bilateral hearing loss.  

The veteran filed his original claim for service connection 
for hearing loss on July 2, 1996.  He was notified by letter 
dated October 31, 1996 that his claim for service connection 
was denied.  The veteran appealed to the Board and in a 
December 1998 decision, service connection for bilateral 
hearing loss was established.  In a January 1999 RO decision 
implementing the Board determination, service connection for 
hearing loss was granted with a 0 percent (noncompensable) 
evaluation, effective July 2, 1996, the date of the veteran's 
original claim.  The veteran disagreed with the assigned 
evaluation for his hearing loss disability and again appealed 
to the Board.  In June 2000, the Board remanded the claim to 
the RO for consideration of recently enacted criteria 
pertaining to, among other things, hearing loss disabilities.  
In March 2001, the RO increased the evaluation for the 
veteran's service-connected bilateral hearing loss to 10 
percent disabling, effective June 10, 1999, the effective 
date for newly enacted criteria pertaining to hearing loss.  

As noted above, during the course of this appeal, the 
applicable rating criteria for hearing loss, 38 C.F.R. § 4.85 
et seq., were amended effective June 10, 1999.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  In this regard, it is 
necessary to consider whether the amended regulation is more 
favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post-
amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
amended version applies from the effective date of the 
amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3- 2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In addition, 
consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).   

It has been noted that assignment of hearing disability 
ratings are done by the mechanical application of the 
audiometric findings to the rating schedule provisions.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under the 
previous regulations, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).  

In addition, under the new criteria, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86 (2000).  

The Board notes that the veteran was scheduled for a VA 
audiological examination in March 2001; however he did not 
report.  The most recent examination of record was conducted 
in May 1998.  At that time, pure tone thresholds in the right 
ear were recorded as 55, 75, 85, and 100 decibels at 1000, 
2000, 3000, and 4000 hertz, respectively.  Pure tone 
thresholds in the left ear were recorded as 55, 50, 65, and 
75 decibels at the same frequencies.  Speech recognition 
scores were 86 percent in the right ear and 92 percent in the 
left ear.  Thus, at all pertinent frequencies for his right 
ear, and at three of four pertinent frequencies for his left 
ear, the veteran's pure tone thresholds were at 55 decibels 
or more.  Under the rating criteria in effect prior to June 
10, 1999, the veteran's hearing loss disability corresponds 
to acuity Level III in the right ear and acuity Level II in 
the left ear which warrants a 0 percent evaluation.  Under 
the amended regulations, the veteran had hearing loss at 
Level VII for the right ear and Level II in the left ear 
which corresponds to a 10 percent evaluation.  However, as 
noted above, the more favorable version of the revised 
regulation can be no earlier than the effective date of that 
change.  38 U.S.C.A. § 5110 (g) (West 1991).  As such, there 
is no legal basis for an effective date earlier than the one 
assigned.  

Given that there is no legal basis for assignment of an 
effective date prior to June 10, 1999, the Board finds that 
the claim for an earlier effective date for a 10 percent 
rating for bilateral hearing loss must be denied.  


ORDER

Entitlement to an effective date earlier than June 10, 1999, 
for a 10 percent evaluation for service-connected hearing 
loss is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

